Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into and
effective as of February 19, 2019 by and among BOOT BARN, INC., a Delaware
corporation (“Borrower”), the other Credit Parties party hereto, GOLUB CAPITAL
MARKETS LLC, as Administrative Agent, and the Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the other Credit Parties from time to time party thereto,
Administrative Agent and the Lenders from time to time party thereto, have
entered into that certain Credit Agreement dated as of June 29, 2015 (as amended
by that certain First Amendment to Credit Agreement and Collateral Agreement
dated as of May 26, 2017 and as further amended, restated, supplemented or
otherwise modified prior to the effectiveness of this Amendment, the “Existing
Credit Agreement”; the Existing Credit Agreement, as amended by this Amendment
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

 

WHEREAS, the Credit Parties have requested that the Lenders amend the Existing
Credit Agreement in certain respects as more fully set forth herein; and

 

WHEREAS, the Administrative Agent and the Lenders are willing to accommodate
such requests subject to the terms, conditions and other provisions hereof.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

1.                                      Defined Terms. Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Credit
Agreement.

 

2.                                      Amendments to Existing Credit Agreement.
Effective as of the Second Amendment Effective Date (as defined herein), in
reliance upon the representations and warranties of the Credit Parties set forth
in this Amendment, the Existing Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.3(a) of the Existing Credit
Agreement shall be amended and restated in its entirety to read as follows:

 

“(a)                           All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, (x) for purposes
of determining compliance with any covenant (including the

 

1

--------------------------------------------------------------------------------



 

computation of any financial ratio) contained herein, the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded and any
Indebtedness of Holdings and its Subsidiaries subject thereto shall be deemed to
be carried at 100% of the outstanding principal amount thereof unless otherwise
specified herein and (y) to the extent that any change in GAAP after the Closing
Date results in leases which are, or would have been, classified as operating
leases under GAAP as it exists on the Closing Date being classified as capital
leases under GAAP as so revised, such change in classification of leases from
operating leases to capital leases shall be ignored for purposes of determining
compliance with any covenant (including the computation of any financial ratio)
under this Agreement and any of the other Loan Documents (provided, any
financial statements required to be delivered hereunder shall be required to be
delivered in conformity with GAAP, applied on a consistent basis, as in effect
from time to time together with a detailed reconciliation between calculations
before and after giving effect to such change in GAAP).”

 

3.                                      [Reserved].

 

4.                                      Conditions Precedent. The effectiveness
of this Amendment is subject to the following conditions precedent:

 

(a)                                 the execution and delivery of this Amendment
by the Credit Parties, Administrative Agent and the Required Lenders;

 

(b)                                 the representations and warranties contained
in Section 5 hereof shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) except to the extent
such representations and warranties are made on and as of a specified date (and
not required to be remade on the Second Amendment Effective Date), in which case
such representations and warranties shall continue on the Second Amendment
Effective Date to be true and correct in all material respects as of the
specified date (without duplication of any materiality qualifier contained
therein); and

 

(c)                                  no Default or Event of Default shall have
occurred and be continuing or would result immediately after giving effect to
this Amendment on the Second Amendment Effective Date.

 

The “Second Amendment Effective Date” shall mean the first date on which all of
the conditions set forth in this Section 4 have been satisfied.

 

5.                                      Representations and Warranties. Each
Credit Party hereby represents and warrants to Administrative Agent and each
Lender as follows:

 

(a)                                 after giving effect to the transactions
contemplated herein, each of the representations and warranties of the Credit
Parties contained in the Loan Documents are true and correct as of the date
hereof in all material respects (or true and correct in all respects if such
representation or warranty already contains any materiality qualifier), except
to the extent that any such representation or warranty expressly relates to an
earlier date;

 

2

--------------------------------------------------------------------------------



 

(b)                                 Each Credit Party has right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Amendment;

 

(c)                                  This Amendment been duly executed and
delivered by the duly authorized officers of each Credit Party, and upon
execution will constitute the legal, valid and binding obligation of each Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies;

 

(d)                                 The execution, delivery and performance of
this Amendment on the Second Amendment Effective Date (i) do not violate the
terms of such Credit Party’s by-laws, operating agreement articles or
certificate of incorporation or formation or other documents relating to such
Credit Party’s formation, (ii) require any Governmental Approval or violate any
Applicable Law relating to any Credit Party or any Subsidiary thereof where the
failure to obtain such Governmental Approval or such violation could reasonably
be expected to have a Material Adverse Effect, (iii) conflict with, result in a
breach of or constitute a default under any Material Contract to which such
Credit Party is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Credit Party, which could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Credit Party
other than Permitted Liens, or (v) require any consent or authorization of,
filing with, or other act in respect of, an arbitrator or Governmental Authority
and no consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Amendment other than
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

 

(e)                                  no Default or Event of Default exists or
would result immediately after giving effect to this Amendment.

 

6.                                      No Waiver. Nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Loan Documents (except as
specifically provided for herein) or constitute a course of conduct or dealing
among the parties. Except as expressly stated herein, Administrative Agent and
Lenders reserve all rights, privileges and remedies under the Loan Documents.
Except as amended or modified hereby, the Credit Agreement and other Loan
Documents remain unmodified and in full force and effect. All references in the
Loan Documents to the Credit Agreement shall be deemed to be references to the
Credit Agreement as amended or modified hereby.

 

7.                                      Severability. If any part of this
Amendment is contrary to, prohibited by, or deemed invalid under Applicable
Laws, such provision shall be inapplicable and deemed omitted to the extent so
contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.

 

3

--------------------------------------------------------------------------------



 

8.                                 Headings. Headings and captions used in this
Amendment (including the Exhibits, Schedules and Annexes hereto, if any) are
included for convenience of reference only and shall not be given any
substantive effect.

 

9.                                 GOVERNING LAW; WAIVER OF SERVICE OF PROCESS;
SUBMISSION TO JURISDICTION. This Amendment and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Amendment and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the law of the
State of New York. Each party hereto irrevocably consents to service of process
in the manner provided for notices in Section 12.1 of the Credit Agreement.
Nothing in this Amendment will affect the right of any party hereto to serve
process in any other manner permitted by Applicable Law. Each of the parties
hereto irrevocably and unconditionally waives, to the fullest extent permitted
by Applicable Law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Amendment in any court referred to in Section 12.5(b) of the Credit Agreement.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

10.                          JURY WAIVER. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

11.                          Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

12.                          Reaffirmation. Each of the Credit Parties as
debtor, grantor, pledgor, guarantor, assignor, or in any other similar capacity
in which such Credit Party grants liens or security interests in its property or
otherwise acts as accommodation party or guarantor, as the case may be, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a party
(after giving effect hereto) and (ii) to the extent such Credit Party granted
liens on or security interests in any of its property pursuant to any such Loan
Document as security for or otherwise guaranteed the Borrower’s Obligations
under or with respect to the Loan Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Each of the Credit Parties hereby consents to this Amendment and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. The execution of this Amendment

 

4

--------------------------------------------------------------------------------



 

shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or Lenders (except as expressly provided for herein),
constitute a waiver of any provision of any of the Loan Documents (except as
expressly provided for herein) or serve to effect a novation of the Obligations.

 

[The remainder of the page intentionally is left blank; signature page follows.]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

CREDIT PARTIES:

 

 

 

BOOT BARN, INC., a Delaware corporation

 

 

 

By:

/s/ Gregory V. Hackman

 

Name:

Gregory V. Hackman

 

Title:

Chief Financial Officer and Secretary

 

 

(Principal Financial Officer and Principal Accounting Officer)

 

 

 

BOOT BARN HOLDINGS, INC.

a Delaware corporation

 

 

 

By:

/s/ Gregory V. Hackman

 

Name:

Gregory V. Hackman

 

Title:

Chief Financial Officer and Secretary

 

 

(Principal Financial Officer and Principal Accounting Officer)

 

 

 

SHEPLERS HOLDING CORPORATION,

a Delaware corporation

 

 

 

By:

/s/ Gregory V. Hackman

 

Name:

Gregory V. Hackman

 

Title:

Chief Financial Officer and Secretary

 

 

(Principal Financial Officer and Principal Accounting Officer)

 

 

 

SHEPLERS, INC.,

 

a Kansas corporation

 

 

 

By:

/s/ Gregory V. Hackman

 

Name:

Gregory V. Hackman

 

Title:

Chief Financial Officer and Secretary

 

 

(Principal Financial Officer and Principal Accounting Officer)

 

--------------------------------------------------------------------------------



 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

GOLUB CAPITAL MARKETS LLC, as Administrative Agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 16(M)-R, LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 17(M)-R, LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 38(M), LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 21(M)-R, LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

[g50391kk03i001.gif]By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

GOLUB CAPITAL PARTNERS CLO 24(M)-R, LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 28(M), LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 30(M), LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GCIC SENIOR LOAN FUND II LLC, as a Lender

 

 

 

By: GCIC Senior Loan Fund LLC, its sole Member

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GOLUB CAPITAL BDC HOLDINGS LLC, as a Lender

 

 

 

By: GC Advisors LLC, its Manager

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

GOLUB CAPITAL BDC FUNDING LLC, as a Lender

 

 

 

By: GC Advisors LLC, as agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GCPF LOAN FUNDING B, LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

PEARLS 12, L.P., as a Lender

 

 

 

By: GC Advisors LLC, its Manager

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

SENIOR LOAN FUND II LLC, as a Lender

 

 

 

By: Senior Loan Fund LLC, its sole Member

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GCIC FUNDING LLC, as a Lender

 

 

 

By: Golub Capital Investment Corporation, its sole member

 

By: GC Advisors LLC, its Manager

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

GCIC HOLDINGS LLC, as a Lender

 

 

 

By: Golub Capital Investment Corporation, its sole member

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GCP FINANCE 2 LTD., as a Lender

 

 

 

By: GC Advisors LLC, its Manager

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GCP FINANCE 6 LTD., as a Lender

 

 

 

By: GC Advisors LLC, as agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

GCP FINANCE 8 LTD., as a Lender

 

 

 

By: GC Advisors LLC, as agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

NEWSTAR BERKELEY FUND CLO LLC, as a Lender

 

By: First Eagle Private Credit, LLC, its Designated Manager

 

 

 

By:

/s/ Kevin T. Mulcahy

 

Name: Kevin T. Mulcahy

 

Title: Managing Director

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

Partners Group Private Market Credit Strategies 2013 USD, L.P.

 

By: Partners Group (USA) Inc., its general partner

 

 

 

By: Partners Group (Guernsey) Limited, under power of attorney,

 

as a Lender

 

 

 

 

 

By:

/s/ Laine Shorto

 

Name: Laine Shorto

 

Title: Authorized Signatory

 

 

 

By:

/s/ Luke Roussell

 

Name: Luke Roussell

 

Title: Authorized Signatory

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

Partners Group Private Markets Credit Strategies S.A. acting in respect of its
Compartment 2013 (II) USD

 

 

 

Executed by its manager, Partners Group (Guernsey) Limited,

 

as a Lender

 

 

 

 

 

By:

/s/ Laine Shorto

 

Name: Laine Shorto

 

Title: Authorized Signatory

 

 

 

By:

/s/ Luke Roussell

 

Name: Luke Roussell

 

Title: Authorized Signatory

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

Partners Group Private Markets Credit Strategies S.A. acting in respect of its
Compartment 2015 (V) EUR

 

 

 

Executed by its manager, Partners Group (Guernsey) Limited,

 

as a Lender

 

 

 

By:

/s/ Laine Shorto

 

Name: Laine Shorto

 

Title: Authorized Signatory

 

 

 

By:

/s/ Luke Roussell

 

Name: Luke Roussell

 

Title: Authorized Signatory

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

Partners Group Private Markets Credit Strategies S.A. acting in respect of its
Compartment 2015 (VI) GBP

 

 

 

Executed by its manager, Partners Group (Guernsey) Limited,

 

as a Lender

 

 

 

By:

/s/ Laine Shorto

 

Name: Laine Shorto

 

Title: Authorized Signatory

 

 

 

By:

/s/ Luke Roussell

 

Name: Luke Roussell

 

Title: Authorized Signatory

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

Partners Group Private Markets Credit Strategies S.A. acting in respect of its
Compartment Belfast Multi-Credit Investments I

 

 

 

Executed by its manager, Partners Group (Guernsey) Limited,

 

as a Lender

 

 

 

By:

/s/ Laine Shorto

 

Name: Laine Shorto

 

Title: Authorized Signatory

 

 

 

By:

/s/ Luke Roussell

 

Name: Luke Roussell

 

Title: Authorized Signatory

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

Partners Group Private Markets Credit Strategies S.A. acting in respect of its
Compartment Berlin 2015

 

 

 

Executed by its manager, Partners Group (Guernsey) Limited,

 

as a Lender

 

 

 

By:

/s/ Laine Shorto

 

Name: Laine Shorto

 

Title: Authorized Signatory

 

 

 

By:

/s/ Luke Roussell

 

Name: Luke Roussell

 

Title: Authorized Signatory

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

WIN Alt IC Limited

 

Executed by its administrator, Partners Group (Guernsey) Limited,

 

as a Lender

 

 

 

By:

/s/ Laine Shorto

 

Name: Laine Shorto

 

Title: Authorized Signatory

 

 

 

By:

/s/ Luke Roussell

 

Name: Luke Roussell

 

Title: Authorized Signatory

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

IVY HILL MIDDLE MARKET CREDIT FUND IV, LTD.

 

By: Ivy Hill Asset Management, L.P., as Portfolio Manager, as a Lender

 

 

 

By:

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title: Duly Authorized Signatory

 

 

 

IVY HILL MIDDLE MARKET CREDIT FUND V, LTD.

 

By: Ivy Hill Asset Management, L.P., as Portfolio Manager, as a Lender

 

 

 

By:

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title: Duly Authorized Signatory

 

 

 

IVY HILL MIDDLE MARKET CREDIT FUND VII, LTD.

 

By: Ivy Hill Asset Management, L.P., as Asset Manager, as a Lender

 

 

 

By:

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title: Duly Authorized Signatory

 

 

 

IVY HILL MIDDLE MARKET CREDIT FUND VIII, LTD.

 

By: Ivy Hill Asset Management, L.P., as Collateral Manager, as a Lender

 

 

 

By:

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title: Duly Authorized Signatory

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

IVY HILL MIDDLE MARKET CREDIT FUND IX, LTD.

 

By: Ivy Hill Asset Management, L.P., as Asset Manager, as a Lender

 

 

 

By:

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title: Duly Authorized Signatory

 

 

 

IVY HILL MIDDLE MARKET CREDIT FUND X, LTD.

 

By: Ivy Hill Asset Management, L.P., as Asset Manager, as a Lender

 

 

 

By:

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title: Duly Authorized Signatory

 

 

 

IVY HILL MIDDLE MARKET CREDIT FUND XIV, LTD.

 

By: Ivy Hill Asset Management, L.P., as Asset Manager, as a Lender

 

 

 

By:

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title: Duly Authorized Signatory

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------